Citation Nr: 0941337	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-32 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss, 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued the previous denial of 
service connection for bilateral hearing loss without 
reopening the claim because new and material evidence had not 
been presented.  The Veteran's claim for service connection 
for bilateral hearing loss had been originally denied by way 
of a December 2001 rating decision.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2001, the RO last denied the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, finding in part that the veteran did not have hearing 
loss that amounted to a disability for VA purposes.  
Following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.

2.  Evidence received since the December 2001 rating decision 
is new and material, as it appears to indicate increased 
hearing loss, and it raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the RO provided the 
Veteran notice of the basis for the previous denial, as well 
as the criteria for evidence to be new and material.  The RO 
did not inform the Veteran of the elements of service 
connection; this VCAA deficiency is addressed in the remand 
portion of the decision.  The Veteran is not prejudiced by 
this deficiency with regard to his attempt to reopen his 
claim, as the claim is being reopened by way of this 
decision.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board is granting the Veteran's claim to 
reopen his previously-denied claim.  For purposes of the 
matter addressed by this decision, the reopening of the 
claim, this is a full grant of the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to the duty to assist, such error was 
harmless and will not be further discussed.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in January 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for the Veteran's 
bilateral hearing loss in December 2001, finding that the 
Veteran did not have a hearing loss disability for VA 
purposes.  Therefore, for evidence in the Veteran's bilateral 
hearing loss claim to be new and material, it must support a 
finding that he may now have a hearing loss disability.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  
38 C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  

The Veteran submitted the results of an April 2005 VA 
audiology examination.  Although numerical findings 
identifying auditory threshold levels were not included in 
the report, the examiner found that the Veteran had "mild to 
normal" sensorineural hearing loss in the right ear and 
"mild to normal to mild" sensorineural hearing loss in the 
left ear.  Additionally, the report included a chart that 
graphed findings of auditory thresholds that appears to show 
hearing loss in the range of that which would be considered a 
disability.  Speech recognition scores were 100 percent for 
the right ear, and 92 percent for the left ear.  

While the report does not contain sufficient evidence in a 
form the Board can interpret to determine if the Veteran 
actually has a hearing loss disability for the right and left 
ear, the evidence from the April 2005 examination report does 
show, at a minimum, that the Veteran has a hearing loss that 
is more disabling than what was shown when the matter was 
addressed in the 2001 decision.  Accordingly, this is new and 
material evidence sufficient to reopen the claim. 

The Board finds that the evidence submitted since the RO's 
December 2001 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - whether the Veteran has 
a hearing loss disability - and raises a reasonable 
possibility of substantiating the claim.  The Board therefore 
finds that new and material evidence has been received since 
the RO's December 2001 decision, and reopening the claim of 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER


As new and material evidence has been submitted regarding the 
Veteran's claim for service connection for bilateral hearing 
loss, the claim for service connection for bilateral hearing 
loss is reopened.


REMAND

The Veteran's claim for service connection for bilateral 
hearing loss must be remanded to ensure proper VCAA notice, 
to obtain outstanding records, and for a new VA examination 
that includes findings that may be interpreted by the Board.

Initially, the VCAA notice provided in August 2005 failed to 
inform the Veteran of the requirements for service 
connection.  Proper notice should be provided to the Veteran 
prior to the readjudication of his claim.

The Board notes that the RO did not obtain the record of the 
April 2005 audiology examination on behalf of the Veteran; he 
submitted the examination report himself.  Also, the Veteran 
submitted a letter from Dr. J.A.R., who had seen the Veteran 
at the request of Dr. J.C.; there are no records in the 
claims file from Dr. J.C.  The Board is not certain whether 
there remain other outstanding VA or private medical records 
pertinent to this claim.  On remand, the RO should contact 
the Veteran to determine if he has received any audiological 
treatment for which there are no records in the file.  If 
there are outstanding records available, the RO should assist 
the Veteran in obtaining those records.

Finally, the RO should schedule the Veteran for an 
examination.  Despite the April 2005 examination report 
showing, at minimum, that the Veteran's hearing loss has 
become more severe since the 2001 decision, there is a 
private medical record from April 2006 indicating that the 
Veteran does not have diagnosed hearing loss disability.  An 
examiner must determine whether or not the Veteran currently 
has a hearing loss disability in one or both ears.  There is 
also no finding in the record concerning a nexus between any 
hearing loss and the Veteran's already-conceded in-service 
noise exposure.  If the Veteran has a hearing loss 
disability, the examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
hearing loss was caused by or began during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide complete VCAA 
notice for the Veteran's claim for service 
connection for bilateral hearing loss, to 
include the elements of service 
connection.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for hearing loss.  
After the Veteran has signed the 
appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit these 
records for VA review.

3.  The RO should then schedule the 
Veteran for a VA audiological examination.  
The examiner should determine whether the 
Veteran has a current hearing loss 
disability.  In the examination report, 
the examiner should provide the Veteran's 
auditory thresholds, in a format that may 
be interpreted by the Board, as well as 
his scores on the Maryland CNC test.  If 
the Veteran is found to have a hearing 
loss disability, the examiner should opine 
whether it is at least as likely as not 
that the disability began during service 
or was caused by service.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


